Title: To George Washington from George Mason, 8 March 1775
From: Mason, George
To: Washington, George

 

Dear Sir.
Gunston-Hall March [8]th 1775.

I have at last finished the Potomack River Bill; which I now send You, together with some very long remarks thereon, & a Letter to Mr Johnston; into which You’ll be pleased to put a Wafer, when You forward the other Papers to Him. I also return the Acts of Assembly, & Mr Johnston’s Notes, which You sent Me. This Affair has taken Me five times as long as I expected; and I do assure You I never ingaged in any thing which puzled me more; there were such a Number of Contingencys to provide for, & drawing up Laws a thing so much out of my way—I shall be well pleased if the pains I have bestowed upon the Subject prove of any Service to so great an Undertaking; but by what I can understand, there will be so strong an Opposition from Baltimore, & the Head of the Bay, as will go near to prevent it’s passage thro’ the Maryland Assembly, in any Shape it can be offered.
I suppose You have heard of the late Purchase made by some north Carolina Gentlemen from the Cherokee Indians, of all the Country between the Great Conhaway & the Tennissee Rivers—I think, considering this Colony has just expended abt £100,000, upon the Defence of that Country, that this is a pretty bold Stroke of the Gentlemen—It is suspected some of our Virga Gentlemen are privately concern’d in it.
I have always expected that the new fangled Doctrine lately broach’d, of the Crown’s having no Title beyond the Allighany Mountains ’til after the Purchase at Fort Stanwix, wou’d produce a thousand other Absurdities & Squabbles. However, if I am not mistaken, the Crown, at that Treaty, purchased of the six Nations all the Lands as low as the Tenissee River. So now I suppose, we must have a formal Tryal whether the six Nations or the Cherokees had the legal Right; but whether this is to be done by Ejectment, Writ of Enquiry, writ of Partition, or what other Process, let those who invented this curious Distinction determine. The Inattention of our Assembly to so grand an Object, as the Right of this Colony to the western Lands, is inexcusable; & the Confusion it will introduce endless.
If I knew when You set off for the Convention at Richmond, I wou’d trouble You wth two or three Virga Curcy Bills, to make

my second payment to Mr Mozzay, as I may not perhaps have an Opportunity of sending it in April.
We make but a poor Hand of collecting; very few pay, tho’ every body promises, except Mr Hartshorn, of Alexandria; who flatly refused: his Conscience I suppose wou’d not suffer him to be concern’d in paying for the Instruments of Death. George has been very unwell for some Days past; as soon as He gets well, He intends up into the Forrest, whare He has not yet been.
The Family here join in their Compliments to Mrs Washington, & the Family at Mount Vernon, with Dr Sir, Your affecte Hble Servt

G. Mason

